Title: To John Adams from Ward Nicholas Boylston, 13 April 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear Cousin
					Hermitage Jamaicaplan 13’ Apr 1826—
				
				I was made very happy in hearing by Mr G W. Adams (who was so kind as to Take his birth day dinner with us,) that you continued as well as you had been for sometime past—also that all our Friends at Washington were as we wish them in, perfect health—I have my Dear Cousin, sent another Barrell of the same Cask, from wch. the last I sent you was drawn,—if you find it as good I shall be perfectly & even ten fold over paid in Obtaining it. I wishd to have procured another Barrell, but could not.—I am sorry its not in my power to send you any more of the pint bottled old Medeira but have sent you a dozen & a half of Medeira wch. is 8 years old, as a substitute for the lack  of better. Mr G W A—drank a Glass or two of it and pronounced, superior to that you are now Useing—I shall be happy endeed if it prove that his taste is confirmd by yours.—I cannot at present take any white wines of any kind.I have left all taste for them & my appetite for annual food is intirely suspended & has been entirely suspended for more than two months back—nor do I expect to regain it untill I am able to leave my Room, & take the air, which I mean to attempt when the weather and roads will admit—I am its true convolesing but so slowly that a weeks reckoning gives me but a small advance.—Mrs Boylston who I hoped wd have been suffered to have escaped the scourge of the prevailing Epidemic has had a pretty severe attack, & not been able to go out for the last fortnight, she is however regaining her voice, & her cough has subsided, tho’ yet feeble for her—she desires her most affectionate Respects to you, & Yours our kindest remembrances to Judge & Mrs Adams & family also to Miss Smith / And sir My Dear Cousin / ever faithfully yours—
				
					Ward Nichs Boylston
				
				
			